Citation Nr: 1414848	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-29 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1971.  He served in Vietnam and received the Combat Infantryman Badge, Purple Heart Medal, and the Bronze Star Medal for heroic acts.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran presented testimony at a hearing before the undersigned in October 2012.  A transcript of the hearing is associated with the claims folder. 

The issue of entitlement to service connection for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss as the result of active military service.

2.  The Veteran has tinnitus as the result of active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran has current hearing loss as documented on a private audiology report completed in October 2009.  He has provided competent and credible testimony that he has current tinnitus.

At the Board hearing, the Veteran testified that while in Vietnam he was exposed to noise from two 105 howitzers and a 155, as well as four 81 millimeter mortars.  He testified that he would stand 25 feet from artillery rounds as they went off constantly for 30-35 minutes at a time.  He also stated that he had no hearing protection (except for cotton balls).  He also testified that he has had hearing loss and ringing in his ears ever since he came home. 

He received decorations indicative of participation in combat and his testimony serves to establish an in-service injury resulting in hearing loss and tinnitus.  38 U.S.C.A. § 1154(b) (West 2002); Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  

The Veteran was scheduled to undergo a VA examination; but he failed to report.  He testified that the parking structure at the hospital was full and a police officer was not letting anyone in.  The nearest parking was six blocks away and he is disabled, so he "blew it off."  He stated that he is willing to report for an examination.  However, the evidence is sufficient to decide the case at this point.

The Board finds that the Veteran's statements regarding continuity to be credible.  As organic diseases of the nervous system, sensorineural hearing loss and tinnitus are chronic diseases for which a nexus to service can be established by the Veteran's reports of continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112(a) (West 2002); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b) (2013).  Moreover, the Veteran has submitted a private examiner's report (dated October 2009) in which the Veteran was diagnosed with mild to severe mixed hearing loss in the right ear, and normal to severe hearing sensorineural hearing loss in the left ear.  The examiner opined that it is at least as likely as not that hearing loss is the result of exposure to excessive sound during the military.  The evidence is in at least equipoise as to whether there is a nexus between current hearing loss and tinnitus and in service noise exposure.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for hearing loss and tinnitus have been met.  U.S.C.A. §§ 1110, 1111(West 2002); 38 C.F.R. § 3.303 (2013).


ORDER

Entitlement to service connection for hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The claim for service connection for ischemic heart disease turns on whether the Veteran has that disease.  If he does, service connection is presumed on the basis of his in-service herbicide exposure.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(e) (2013).  

The most recent VA treatment records (Virtual VA, Document 1, p. 1) are dated February 2014 they indicate that an echocardiogram was conducted.  The results, however, are not in the claims file.  It appears that his treating physicians were still in the process of determining the nature of the disability.  The Veteran had testified that he was scheduled to see a cardiologist in the near future.  VA has duty to obtain these records.  38 U.S.C.A. § 5103A(b)-(c) (West 2002 & Supp. 2013).

Given the Veteran's testimony reflecting a change in the disability, he is entitled to a new VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's VA treatment including the results of the recent echocardiogram) for heart disease.   
   
2.  The Veteran should be afforded a VA examination for the purpose of determining whether he has a current heart disease.  The claims file must be made available to the examiner for review in connection with the examination.  

Following review of the relevant evidence, to include the claims file, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has ischemic heart disease.

If the Veteran has a heart disease that is not ischemic, the examiner should opine whether it is related to a disease or injury in service (to include presumed exposure to herbicides).  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the opinions.  

3.  If the claim remains denied, issue a supplemental statement of the case, and return the record to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


